GILDEA, Chief Justice.
The question presented in this case is whether the common law standard for determining the responsiveness of a bid on a public construction contract applies in the context of the “design-build” contracting process the Legislature' established in Minn.Stat. § 161.3426 (2008). See, e.g., Sutton v. City of St. Paul, 234 Minn. 263, 269, 48 N.W.2d 436, 440 (1951) (“Unless the bid responds to the proposal in all material respects, it is not a bid at all, but a new proposition.” (quoting 10 Eugene McQuillan, The Law of Municipal Corporations § 29.78 (3d ed. rev.1999))). The majority does not answer that question because it concludes that Flatiron-Manson’s bid satisfied the common law responsiveness standard. Because I would hold that there are genuine issues of material fact as to whether the proposal of Flatiron-Manson was responsive under the common law standard, I disagree with the majority and would answer the legal question the parties raise. I conclude that the Legislature did not intend to incorporate the common law responsiveness standard in Minn.Stat. § 161.3426. Rather, the Legislature vested discretion in the Technical Review Committee to determine the responsiveness of proposals. I further conclude that, in determining that Flatiron-Manson’s proposal was responsive to MnDOT’s request for proposals, the Technical Review Committee did not abuse the discretion the Legislature gave to it. I therefore concur in the affirmance of the court of appeals.
I.
I turn first to the question of whether, as the majority concludes, Flatiron-Manson’s proposal complied “in all material respects” with the request for proposals. This question comes to us on review from summary judgment. A district court is to grant summary judgment “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that either party is entitled to judgment as a matter of law.” Minn. R. Civ. P. 56.03. *162Summary judgment is not a trial of issues of fact, but rather a proceeding designed to determine if genuine issues of material fact exist. Corwine v. Crow Wing Cnty., 309 Minn. 345, 361, 244 N.W.2d 482, 491 (1976). As a reviewing court, we “determine (1) if there are genuine issues of material fact and (2) if the district court erred in its application of the law.” Osborne v. Twin Town Bowl, Inc., 749 N.W.2d 367, 371 (Minn.2008).
The burden is on the party moving for summary judgment to show absence of any genuine issue of material fact. W.J.L. v. Bugge, 573 N.W.2d 677, 680 (Minn.1998). A fact is “material” for purposes of summary judgment if its resolution will affect the outcome of the case. Zappa v. Fahey, 310 Minn. 555, 556, 245 N.W.2d 258, 259-60 (1976). To defeat a properly supported motion for summary judgment, the non-moving party must present evidence on an issue sufficient to permit reasonable persons to draw different conclusions. Schroeder v. St. Louis Cnty., 708 N.W.2d 497, 507 (Minn.2006). The evidence is viewed in the light most favorable to the nonmoving party, in this case the appellants. Grondahl v. Bulluck, 318 N.W.2d 240, 242 (Minn.1982).
At the district court, appellants Sayer and Phillippi asserted that there were genuine issues of material fact as to whether the Flatiron-Manson bid complied with two provisions of the request for proposals. First, the request for proposals states: “If the Contractor chooses a steel box girder design, a minimum of 3 boxes in each direction of traffic is required. A minimum of 3 webs are required for concrete box designs.” Appellants contend that there was a genuine issue of material fact as to whether Flatiron-Manson’s concrete box design, utilizing only two external webs for three of the four concrete box girders carrying the roadway, complied with the requirement of “a minimum of 3 webs.” Second, appellants contend there was a genuine issue of material fact as to whether Flatiron-Manson proposed work on Second Street outside of the specified right-of-way, in violation of the request for proposals.
A.
I turn first to the question relating to the web requirement. The request for proposals limited the types of bridge superstructures that could be proposed. Specifically, the request allowed:
• Prestressed concrete I-beams
• Spliced post-tensioned concrete girders
• Steel
— Welded girders (including steel box girders)
— Rolled beams
• Cast-in-place concrete slab spans
• Post-tensioned concrete slab spans
• Reinforced concrete box girders
• Post-tensioned concrete box girders
The request for proposals further states:
If the Contractor chooses a steel box girder design, a minimum of 3 boxes in each direction of traffic is required. A minimum of 3 webs are required for concrete box designs. The exterior web of boxes shall be a constant slope no greater than 5:1(V:H) slope.
The dispute here is over the required number of webs. Like the majority, I understand a web to be a vertical structural element of a girder.
Of the four teams that submitted proposals, only Flatiron-Manson proposed a concrete-box design; the other three teams each proposed steel box girder designs. Flatiron-Manson essentially proposed to build two separate bridges, one in each direction of traffic, each bridge com*163posed of four separate spans. Each of the four spans was to be composed of a single concrete box girder. Three of Flatiron-Manson’s proposed concrete box girders used two webs, forming the outside walls of the girders. The fourth proposed concrete box girder used three webs: two webs forming the outside walls of the girder and one web between them, internal to the girder.
At the district court, Flatiron-Manson argued that there was no genuine issue of material fact that its proposal was responsive to the request for proposals because it proposed a bridge with a total of eight webs: four spans in each direction of traffic, each composed of two webs forming the outside walls of each span. In other words, Flatiron-Manson counts each of the webs in its design and argues, in effect, that no “internal” webs are required if the bridge itself is constructed of multiple spans.
Even if there were a genuine issue as to Flatiron-Manson’s compliance with the web requirement, I would still conclude that appellants Sayer and Phillippi failed to show how the nonresponsiveness of Flatiron-Manson’s proposal in this respect gave Flatiron-Manson’s proposal an unfair competitive advantage over other proposals. See Coller v. City of Saint Paul, 223 Minn. 376, 385, 26 N.W.2d 835, 840 (1947) (noting that a variance between a bid and a request is not “material” unless the variance results in the bidder enjoying a “substantial advantage or benefit not enjoyed by other bidders.”). Flatiron-Manson’s proposal was the most costly of the responses and proposed the lengthiest construction schedule, so by proposing to use a concrete box design Flatiron-Manson saved on neither cost nor time. Nor have appellants shown that a concrete box design was favored by the Technical Review Committee over the competitors’ steel box girder design. Because there is no genuine issue that Flatiron-Manson received a competitive advantage, I would hold that its bid complied with the request for proposals, even under the common law standard, as to the web requirement.
B.
I turn next to the question regarding work outside the right-of-way. The request for proposals provides:
No proposed work shall occur with this project on Washington Ave., University Ave., and 4th Street beyond the ramp termini shown on the Preliminary Design Drawing. Proposed work for this project shall not include additional capacity or Right of Way.
Appellants Sayer and Phillippi contend that Flatiron-Manson proposed to work outside of the right-of-way to lower Second Street, which runs under 35W along the north side of the Mississippi River. Appellants further contend that by proposing to work outside of the right-of-way, contrary to the requirements of the request for proposals, Flatiron-Manson was able to gain a competitive advantage over other bidders.
On the north side of the river, Interstate 35W passes over Second Street. To accommodate trucks and other large vehicles, the parties acknowledge that a minimum clearance over Second Street was required. The interstate then passes under University Avenue. To accommodate trucks and other large vehicles, federal interstates must be built with a certain minimum clearance beneath overpasses. Bidders on the bridge project were also instructed to assume “that a future structure on University Avenue and 4th Street will have an additional three feet of depth,” that is, to assume that University Avenue and Fourth Street would in the future be lowered by 3 feet. In addition, federal *164regulations limit the steepness of grades on interstate roadways.
To accommodate these constraints, Flatiron-Manson proposed to lower Second Street by 3 feet in the area of the 35W overpass. Appellants contend that in order to do so without creating a “trough” or “bathtub” effect, Flatiron-Manson had to create a more gradual slope or grade to that part of Second Street. According to appellants, Flatiron-Manson could do so only by lowering Second Street outside the prescribed right-of-way as well. And, appellants argue, this work outside the prescribed right-of-way was forbidden under Section 4.3.3.5.1 of the request for proposals. In response to appellants’ argument, the State submitted affidavits explaining that the bar on the use of additional right-of-way was limited to right-of-way in the areas of Washington Avenue, University Avenue, and Fourth Street.
In my view, appellants have created a genuine issue of material fact as to whether the Flatiron-Manson bid complied with Section 4.3.3.5.1 of the request for proposals. Specifically, the documentary evidence, when construed in the light most favorable to appellants, shows that Flatiron-Manson proposed to do work outside of the prescribed right-of-way in order to lower Second Street. I also conclude that appellants Sayer and Phillippi created a genuine issue of material fact as to whether, by failing to comply with the request for proposals, Flatiron-Manson obtained a competitive advantage over other bidders. In particular, appellants point to deposition testimony, by at least one member of the Technical Review Committee, that Flatiron-Manson’s bid received much higher technical scores than its competitors precisely because of the roadway profile that it proposed.
The majority reaches the opposite conclusion because it concludes that Section 4.3.3.5.1’s bar on additional right-of-way is limited to work performed on Washington Avenue, University Avenue, and Fourth Street. To support its conclusion, the majority relies on other sentences within Section 4.3.3.5.1 that prohibit work on University Avenue, Washington Avenue, or Fourth Street outside the ramp termini and that instruct proposers to describe how changes made under Section 4.3.3.5.1 will improve the geometries and clearances of University Avenue and Fourth Street. But the operative section of Section 4.3.3.5.1 — the one that bars additional work outside the then-existing right-of-way — is not limited geographically. In addition, this sentence prohibits additional roadway capacity, a prohibition that appears to be effective only if it is read as a project-wide limitation. Several additional sentences within the section also contain no area restrictions, suggesting that they apply project-wide. Finally, the topic sentence for Section 4.3.3.5.1 is not limited to one area of the project, but frames the section as applying project-wide: “The Proposal shall include the Proposer’s commitments to enhance the geometric features of the project and eliminate or minimize design exceptions.” In other words, I read the section as applying on a project-wide basis unless the specific sentence at issue includes area restrictions. Because the sentence that prohibits work outside the right-of-way has no area limitation, I read it as applying to the entire project.
The majority’s opposite construction adds words to Section 4.3.3.5.1 so that it reads: “Proposed work for this project shall not include additional capacity anywhere in the project or Right of Way in the area of Washington Avenue, University Avenue, or Fourth Street.” But we cannot add words to the request for proposals under the guise of interpreting it. Foley Bros. v. St. Louis Cnty., 158 Minn. *165320, 328, 197 N.W. 763, 766 (1924) (“The meaning apparent upon the face of this contract is the one which alone we are at liberty to say was intended to be conveyed. There is, in fact, no room for construction. That which the words declare is the meaning of the contract, and we have no right to add to or take away from that meaning.”).
The majority also relies on Section 7.5 of the request for proposals, titled “Acquisition Activities.” But, as the majority acknowledges, this provision outlines the process to be followed for obtaining additional right-of-way after construction of the bridge has begun. Creation of a process for obtaining additional right-of-way after construction has begun is not inconsistent with a ban on proposing a bridge design that relies on additional right-of-way in the first place.
Finally, the majority relies on the affidavit of MnDOT’s project manager, who attests that the instruction in Section 4.3.3.5.1 of the request for proposals was not intended to be a “[p]roject-wide directive to proposers on right-of-way limitations.” According to the project manager, MnDOT inserted the sentence at issue into Section 4.3.3.5.1 for the “limited purpose” of “informing proposers that MnDOT did not want additional right-of-way impacts at University Avenue, Fourth Street, and Washington Avenue.” Because we construe a request for proposals in the same way we construe contracts, to the extent that the project manager’s affidavit contradicts the plain language of the request for proposals I would not consider it. See Kehne Elec. Co. v. Steenberg Const. Co., 287 Minn. 193, 197 n. 5, 177 N.W.2d 309, 311 n. 5 (1970) (evidence of preliminary negotiations cannot be admitted to contradict or vary the plain terms of a written contract).
Based on my review of the record, I would hold that there was a genuine issue of material fact as to whether Flatiron-Manson’s proposal complied with Section 4.3.3.5.1 of the RFP under the common law standard.
II.
Having concluded that there was a genuine issue of material fact as to whether Flatiron-Manson’s proposal complied with MnDOT’s request for proposals, I nevertheless would affirm the court of appeals because in drafting Minn.Stat. § 161.3426 (2008), the Legislature explicitly allowed the Technical Review Committee to treat as responsive bids that, under the common law standard, would be nonresponsive to the state’s request for proposals.
Minnesota Statutes § 161.3426, subdivision 1(a), provides:
The Technical Review Committee shall score the technical proposals using the selection criteria in the request for proposals (RFP). The Technical Review Committee shall then submit a technical proposal score for each design-builder to the commissioner. The Technical Review Committee shall reject any proposal it deems nonresponsive.
We give a statute’s words their plain and ordinary meaning. State v. Koenig, 666 N.W.2d 366, 372 (Minn.2003). “Deem” means to treat something “as if (1) it were really something else, or (2) it has qualities that it does not have.” Black’s Law Dictionary 477 (9th ed.2009). The plain language of section 161.3426 therefore gives the Technical Review Committee discretion to determine — to “deem” — a proposal to be nonresponsive to the request for proposals, whether or not it would have been nonresponsive under common law government contracting principles. And if *166the' Technical Review Committee has discretion to “deem” a proposal to be nonre-sponsive, it necessarily has the discretion to “deem” a proposal to be responsive as well.
Examining the statute in context confirms my interpretation. See Christensen v. Hennepin Transp. Co., 215 Minn. 394, 409, 10 N.W.2d 406, 415 (1948) (“Words and sentences [of statutes] are to be understood in no abstract sense, but in the light of their context”). In subdivision 1, the Legislature directed the Technical Review Committee to score each bid “using the selection criteria in the request for proposals,” and to reject any proposal it deems nonresponsive. Minn.Stat. § 161.3426, subd. 1. In subdivision 4, the Legislature established a different process, the “low-bid design-build process.” Minn. Stat. § 161.3426, subd. 4. In this process, the Legislature also charged the Technical Review Committee with determining whether the bids were responsive. Minn. Stat. § 161.3426, subd. 4(e)(1). But the Legislature cabined the committee’s discretion by specifically limiting the committee’s determination to whether the bid “complies with the requirements of the RFP and is responsive.” Id. In subdivision 4 the committee is expressly forbidden from “ranking or scoring” the bids. Id. Subdivision 1, by contrast, directs the committee to assign scores to each bid based on the criteria in the request for proposals and to reject proposals it deems nonresponsive, but this subdivision does not specifically link the committee’s responsiveness determination to the criteria in the request for proposals. See Minn. Stat. § 161.3426, subd. 1. In other words, under subdivision 1, the question of whether the Flatiron-Manson bid was “responsive” under the statute was the Technical Review Committee’s to answer. The Technical Review Committee deemed the Flatiron-Manson bid to be responsive to the .request for proposals and we must accord that determination deference. See, e.g., In re Excess Surplus Status of Blue Cross & Blue Shield of Minn., 624 N.W.2d 264, 277 (Minn.2001).
Appellants emphasize that we have construed the term “responsive” to require that a response comply with the request for proposals in all material respects, and that under Minn.Stat. § 645.17(4) (2008), once we have “construed the language of a law,” we are to presume that “the legislature in subsequent laws on the same subject matter intends the same construction to be placed upon such language.” But Section 645.17 establishes no more than presumptions to be used in ascertaining the intention of the Legislature, and presumptions can be overridden by clear statutory language. In this ease, the language of the statute is clear: the Technical Review Committee has discretion to determine whether a proposal is “responsive” to the request for proposals.
I therefore respectfully concur in the result.